Title: To James Madison from John Binns, 11 July 1814
From: Binns, John
To: Madison, James


        
          Sir,
          Philadelphia July 11. 1814.
        
        Conscious as I am of the many public and truly important duties which at this time inevitably press upon your excellencies attention I could not be prevailed upon by any personal or private considerations to obtrude myself upon your notice; but when I am urged by convictions of public duty and the hope of doing a public service I cannot forbear, however otherwise unwilling respectfully to solicit your attention for a few minutes.
        Your Excellency well recollects the sensation excited in the Pennsylvania Delegation, the People, the Legislative and Executive Authorities of the State when it was apprehended that the late Post master General contemplated the appointment of Michael Leib as Post master of Philadelphia nor can you Sir, have forgotten the indignation which was felt in this State and by all acquainted with its feelings & principles when in despite of all remonstrances and recommendations the Post master General was pleased to appoint Dr Leib. I pray you Sir to believe that those sentiments were as universal as they have continued permanent and that neither time nor experience are at all likely to conceliate the public opinion in favor of this appointment.
        It is pretty distinctly understood here that on the arrival of the Present Post Master General Michael Leib would have been dismissed but for the misjudged and greatly disapproved of interference of two of the members of Congress from this District. The conduct of these Gentlemen was the mere offspring of their own erring judgments predicated upon the mistaken hope that the keeping Dr. Leib in office would keep a restless and turbulent spirit from busying itself to divide, distract & disorganize the Democratic party. They are satisfied that they were in error and that in the step they took they have enfeebled the administration and

misrepresented their constituents and they have so acknowledged in letters sent to Washington City.
        I have no disposition Sir, to fatigue you with a history of the public or private life of Dr Lieb and thus to shew why he has become so obnoxious as for years he has been to the Republicans of Pennsylvania, that the fact is so I trust your Excellency has sufficient evidence without a detail which might offend but could not possibly gratify a pure mind or an honest heart.
        I am moved Sir, to write the present letter from some recent occurrences which may injuriously affect the public service. I have the honor to be Aid de camp to Governor Snyder, which station independent of the confidence he honors me with, and the distance at which we are placed, leads to the necessity of frequent confidential communications by letter; since the appointment of Leib, the Governor and myself have embraced every private opportunity which has presented of transmitting letters or public documents but still there has been a necessity for some times trusting to the Post office. On these occasions the Governor of the state, as well as myself, have thought it adviseable to get some third person to write the superscription of the letters mutually addressed to each other. I do not detain your Excellency to remark upon such a state of things or upon the humiliation it must be to the chief magistrate of the state to resort to such meanesses; but it may not be improper to state that I took the advantage of a visit made me by the attorney General of the United States in April or May last to exhibit to him several letters from the Governor to me, which having some [sic] through the Post office had been directed by a third person, often extremely illiterate and sometimes a Child and sometimes a female all to disguise the fact that the letter was from Governor Snyder.
        On the night of Sunday the 26. Ult I addressed, in my own proper hand writing, a packet to the Governor in which were some public papers, information touching the state of the militia, the probability of a call from the Executive of the United States and other matters of a public nature. Neither this packet nor a letter subsequently sent have been received and while I was anxiously waiting for an answer the Governor was, as he informs me in a letter of the 8. Instant waiting for the information which he had required and which he has left the Seat of Government without obtaining.
        I submit these facts to your Excellency’s consideration in the confident expectation that you will do what the public interest requires. If any doubt exists as to any part of this statement which can be corroborated by the Governor of Pennsylvania I feel persuaded that his desire to purify the channels of public information, would induce him to write your Excellency on the Subject. I have the Honor to be with esteem and respect Your most obedient servant
        
          John Binns.
        
       